Cite as: 587 U. S. ____ (2019)            1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
         D. DAHNE v. THOMAS W. S. RICHEY
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
              No. 18–761.   Decided May 13, 2019

  The petition for a writ of certiorari is denied.
  JUSTICE ALITO, with whom JUSTICE THOMAS and
JUSTICE KAVANAUGH join, dissenting from denial of
certiorari.
  Does the First Amendment require a prison to entertain
a prisoner grievance that contains veiled threats to kill
or injure a guard? Or may the prison insist that the pris-
oner rewrite the grievance to eliminate any threatening
language? In this case, respondent Thomas Richey, an
inmate currently serving a sentence for murder in Wash-
ington state prison, submitted a written prison grievance
complaining that a guard had improperly denied him
shower privileges. His grievance not only insulted the
guard, referring to her as a “fat Hispanic,” but contained
language that may reasonably be construed as a threat.
Specifically, the grievance stated:
    “It is no wonder [why] guards are assaulted and even
    killed by some prisoners. When guards like this fat
    Hispanic female guard abuse their position . . . it can
    make prisoners less civilized than myself to resort to
    violent behavior in retaliation.” App. to Pet. for Cert.
    109a–110a.
The prison refused to entertain the grievance, but permit-
ted Richey to refile his complaint with the offensive lan-
guage omitted. Richey refused to comply and instead
submitted a second grievance that repeated much of the
original language, adding, “[i]t is no wonder why guards
are slapped and strangled by some prisoners.” Id., at
2                         DAHNE v. RICHEY

                          ALITO, J., dissenting

111a. The record reflects that Richey’s grievance came
“just a few months after an inmate actually did murder a
DOC staff member” at a Washington state prison “by
strangling her to death.” Id., at 106a.
   Petitioner Dennis Dahne, a prison employee who pro-
cesses inmate grievances, refused to accept Richey’s modi-
fied grievance. Dahne later explained that his decision
was based on the fact that the grievance contained “so
much irrelevant, inappropriate, and borderline threaten-
ing extra language.” Ibid. When Dahne refused to process
Richey’s modified grievance, Richey filed this action in
Federal District Court, claiming that Dahne violated his
First Amendment free-speech and petition rights. Al-
though the District Court originally dismissed Richey’s
claim, that decision was reversed by the United States
Court of Appeals for the Ninth Circuit, which held that
Richey stated a valid claim for relief under the First
Amendment. See Richey v. Dahne, 624 Fed. Appx. 525,
526 (2015). In the decision below, the Ninth Circuit dou-
bled down on its earlier ruling, holding that prisoners
have a clearly established constitutional right to use
“disrespectful” language in prison grievances and that
Richey was entitled to summary judgment on his First
Amendment claim. 733 Fed. Appx. 881, 883–884 (2018).
   We have made it clear that prisoners do not retain all of
the free speech rights enjoyed by persons who are not
incarcerated. See, e.g., Shaw v. Murphy, 532 U.S. 223,
229 (2001). Prisons are dangerous places. To maintain
order, prison authorities may insist on compliance with
rules that would not be permitted in the outside world.
See Turner v. Safley, 482 U.S. 78, 89–91 (1987). Even if a
prison must accept grievances containing personal insults
of guards, a proposition that is not self-evident,* does it
——————
  *Indeed, several courts have upheld prison rules barring or punishing
prisoners’ use of insolent, disrespectful, or profane language in written
                      Cite as: 587 U. S. ____ (2019)                      3

                           ALITO, J., dissenting

follow that prisons must tolerate veiled threats? I doubt
it, but if the Court is uncertain, we should grant review in
this case. Perhaps there is more here than is apparent on
the submissions before us, but based on those submis-
sions, the decision of the Ninth Circuit defies both our
precedents and common sense.




——————
grievances and complaints. See, e.g., Smith v. Mosley, 532 F.3d 1270, 1274,
1277 (CA11 2008); Ustrak v. Fairman, 781 F.2d 573, 580 (CA7 1986);
In re Parmelee, 115 Wash. App. 273, 283–285, 63 P.3d 800, 806–807 (2003).